UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-2546


ROOSEVELT JOHNSON,

                Plaintiff - Appellant,

          v.

NORFOLK SOUTHERN RAILWAY CO., A Virginia Corporation,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:14-cv-04002-JFM)


Submitted:   August 25, 2016                 Decided:   August 29, 2016


Before NIEMEYER, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Roosevelt Johnson, Appellant Pro Se.     Scott Kevin Sheets,
DINSMORE & SHOHL, LLP, Huntington, West Virginia; Robert Wai
Wong, Assistant General Counsel, NORFOLK SOUTHERN CORPORATION,
Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Roosevelt      Johnson      appeals       the     district      court’s     order

denying relief on his civil complaint in which he alleged that

the termination of his employment was the result of retaliation,

in violation of Title VII of the Civil Rights Act of 1964, as

amended, 42 U.S.C. §§ 2000e to 2000e-17 (2012), and 42 U.S.C.

§ 1981    (2012).       We     have    reviewed       the   record    and    find   no

reversible error.       Accordingly, we affirm for the reasons stated

by the district court.          Johnson v. Norfolk S. Ry. Co., No. 1:14-

cv-04002-JFM    (D.     Md.    filed    Nov.    13,    2015;   entered       Nov.   16,

2015).     We dispense with oral argument because the facts and

legal    contentions     are    adequately       presented     in    the    materials

before   this   court    and    argument       would    not   aid    the    decisional

process.


                                                                              AFFIRMED




                                          2